DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Indhira LaPuma on 4/21/2022.

Examiner’s amendments are as follows:

Replace claim 1, as follows:
A method comprising: 
a) receiving an image comprising an object of interest; 
b) generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image comprising the object of interest; 
c) determining, based on inputting the enhanced image into at least two neural networks, at least two classifications of the enhanced image, wherein the at least two neural networks comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and a second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold; 
d) determining, based on a combination of the at least two classifications, a characteristic of the object of interest;
e) outputting the characteristic of the object of interest; 
f) determining, based on a feedback function and the steps a)-e), a loss function value; and 
g) selectively iterating the steps a)-f) until the loss function value meets a threshold value condition.

Replace claim 8, as follows:
A system comprising: 
a storage device configured to store a plurality of images; 
a classification device configured to: 
a) receive, from the storage device, an image comprising an object of interest; 
b) generate an enhanced image by at least preprocessing the image to enhance at least a portion of the image comprising the object of interest; 
c) determine, based on inputting the enhanced image into at least two neural networks, one or more classifications of the enhanced image, wherein the at least two neural networks comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and a second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold; 
d) determine, based a combination of the at least two classifications, a characteristic of the object of interest;
e) output the characteristic of the object of interest, 
f) determine, based on a feedback function and the steps a)-e), a loss function value; and 
g) selectively iterate the steps a)-f) until the loss function value meets a threshold value condition.



Allowable Subject Matter
Claims 1, 7-8, 15, and 20-23, are allowed.


Reasons for Allowance
Regarding independent claims 1, and 8, (and their respective dependent claims), Paschalakis (US PG PUB 2018/0315193 A1) reference discloses a transmitter, a receiver, and a system, to implement flexible configuration for pulse shaping, and support different communication scenarios. Zee (US PGPUB 2012/0257164 A1) reference discloses a method and device for diagnosing and/or predicting the presence, progression and/or treatment effect of a disease characterized by retinal pathological changes in a subject. However, Paschalakis in view of Zee references whether taken alone or in combination fail to disclose “c) determine, based on inputting the enhanced image into at least two neural networks, one or more classifications of the enhanced image, wherein the at least two neural networks comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and a second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold; d) determine, based a combination of the at least two classifications, a characteristic of the object of interest; e) output the characteristic of the object of interest, f) determine, based on a feedback function and the steps a)-e), a loss function value; and g) selectively iterate the steps a)-f) until the loss function value meets a threshold value condition” and used in combination with each and every limitations of the claim.
Regarding independent claim 15, (and its respective dependent claims), Paschalakis (US PG PUB 2018/0315193 A1) reference discloses a transmitter, a receiver, and a system, to implement flexible configuration for pulse shaping, and support different communication scenarios. Zee (US PGPUB 2012/0257164 A1) reference discloses a method and device for diagnosing and/or predicting the presence, progression and/or treatment effect of a disease characterized by retinal pathological changes in a subject. However, Paschalakis in view of Zee references whether taken alone or in combination fail to disclose “e) determining, based on a second CNN, a second classification of the enhanced image, wherein the second CNN is optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold; f) determining, based on a combination of the first classification and the second classification, a characteristic of the object of interest; outputting the characteristic of the object of interest; g) receiving feedback in response to providing the characteristic of the object of interest; h) determining, based on at least the feedback, a loss function value; i) modifying, based on at least the feedback, at least one of the first classification and the second classification; and j) iterating, using the modified at least one of the first classification and the second classification, steps d)-i) until the loss function value meets a threshold condition.” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paluri (US PGPUB 2012/0257164 A1) reference discloses techniques for classifying and detecting content using convolutional neural networks.
Balaji (US PGPUB 2018/0214087 A1) reference discloses a system and method for automatically and accurately detecting retinopathy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633